DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to claim 14 and the addition of claims 21-28 in the response filed March 5, 2021 have been acknowledged.

Response to Arguments
Applicant’s arguments, filed March 5, 2021, with respect to the rejections of claims 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to claim 14.  Therefore, the rejection has been withdrawn.  However, upon further consideration,  new grounds of rejection are made.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, 22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 recites the limitation “the step of manipulating” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 has been amended to recite “moving the robotic kitchen arm”, so the examiner suggests amending claim 16 to recite “the step of moving the robotic kitchen arm is performed…”.
Claim 21 recites “varying the size of the passageway along the length of the sleeve.”  It is unclear if the step is part of the method of cleaning the robot such that the sleeve varies by size during the cleaning process, or if it is referring to the structure of the sleeve before being placed on the robot.  According to the specification, it is the structure of the sleeve prior to placement on the robot.  For the purpose of examination, the limitation will be treated as the sleeve has a passageway of varying size prior to placement on the robot.  To avoid a possible new matter issue, the examiner suggests amending the claim to recite “the sleeve has a passageway of varying size along the length of the sleeve.”
Claim 22 recites “manufacturing the sleeve by stitching, gluing, or molding.”  It is unclear if the step is part of the method of cleaning the robot or if it is referring to the structure of the sleeve before being placed on the robot.  According to the specification, it is the structure of the sleeve prior to placement on the robot.  For the purpose of examination, the limitation will be treated as the sleeve was manufactured by stitching, gluing, or molding.  To avoid a possible new matter issue, the examiner suggests amending the claim to recite “the sleeve was manufactured by stitching, gluing, or molding.”
Claim 25 recites “surrounding the sleeve with a formfitting outer skin.”  It is unclear if the step is part of the method of cleaning the robot such that the sleeve is then surrounded with 
Claim 26 recites “the skin is thin and stretchable.”  The term “thin” is a relative term which renders the claim indefinite.  The term “thin” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds of the claim is unclear because it is not apparent what the applicant intends as the scope of the invention.  Appropriate clarification is required.
Claim 27 recites “impregnating the sleeve with a biocidal agent.”  It is unclear if the step is part of the method of cleaning the robot such that the sleeve is impregnated with the biocide as part of the cleaning process or if it is referring to the structure of the sleeve before being placed on the robot.  According to the specification, it is the structure of the sleeve prior to placement on the robot.  For the purpose of examination, the limitation will be treated as the sleeve that is to enclose the robotic kitchen arm has been impregnated with a biocidal agent.  To avoid a possible new matter issue, the examiner suggests amending the claim to recite “the sleeve that is to enclose the robotic kitchen arm has been impregnated with a biocidal agent.”


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 states “the step of moving removes each and every fold along the exterior surface of the sleeve.”  Claim 14 from which claim 28 depends states “moving the robotic kitchen arm …such that the sleeve is fold-less along the exterior surface.”  The limitation in claim 28 does not further limit the language in claim 14 because the limitation is already present in claim 14.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), and D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334).
Claims 14 and 28: EP ‘719 teaches a robotic arm with a food processing tool [reads on “kitchen robot”], the robotic arm [(14), Fig. 1] comprising at least one joint [(A3), Fig. 1] and a 
EP ‘719 does not explicitly teach cleaning the sheath on the robotic arm.  However, ‘590 teaches it is known to clean robotic kitchen arms enclosed in a wrapping (i.e. a sheath) using a clean-in-place process [paragraphs 50-51].  By cleaning the wrapping, it will remove debris from the exterior of the sheath in order to keep the arm clean for hygienic purposes before use.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the flexible sheath of EP ‘719 as taught by ‘590 in order to remove debris from the exterior of the sheath in order to keep the arm clean for hygienic purposes before use.
EP ‘710 and ‘590 do not explicitly teach tautly enclosing the arm with a sleeve; moving the arm from a first configuration to a target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm, such that the sleeve is fold-less along the exterior surface; when the robotic arm is in the target configuration; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm.  However, ‘163 teaches it is known that dust and dirt accumulate on the surfaces of kitchen appliances during the time period they are stored and that dust and dirt need to be removed [col. 1, lines 28-32].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the dust and dirt from the exterior of the sleeve of modified EP ‘710 as 
‘163 does not explicitly teach that the dust is wiped off.  However, the Examiner takes Official Notice that it is common knowledge to one of ordinary skill in the cleaning art before the effective filing date of the claimed invention that dust and dirt can be removed by wiping it off the surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wipe the exterior of the wrap of the robotic arm of modified EP ‘719 in order to remove the dust/dirt from the surface after storage.
EP ‘719, ‘590, and ‘163 do not explicitly teach that the kitchen arm is tautly enclosed with a sleeve.  However, ‘334 teaches it is known to enclose robotic arms with a snug fitting cover [reads on “tautly”] in order to avoid material waste (i.e. avoid contamination) [paragraphs 24-25].  It is pertinent to look at the teachings of ‘334 because ‘334 is reasonably pertinent to a particular problem with which the inventor is concerned, namely protecting a robotic arm from contamination from the process in which it is used. The examiners reliance upon ‘334 teachings of snugly enclosing a robotic arm is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a robotic arm cover in one area and apply it to a robotic arm cover in another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to snugly enclose the robotic arm of modified EP ‘719 as taught by ‘334 because ‘334 teaches snug fitting robotic arm covers avoid contamination. 
Regarding moving the arm from a first configuration to a target configuration for cleaning while the sleeve encloses the robotic kitchen arm, the target configuration being fold-less along the exterior surface, there are a finite number of options available as to the 

Claim 15: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 14 above.  EP ‘719 teaches that the robotic kitchen arm is used to prepare food wherein the robotic kitchen arm contains articulated points that bend during use [Fig. 1; paragraphs 1 and 14-15], so it is implicitly taught that the step of preparing food comprises articulating the robotic arm into at least one bent configuration such that at least one fold arises along a portion of the sleeve.  ‘163 teaches dusting of kitchen appliances needs to be performed after periods of storage.  Therefore, it is obvious to one of ordinary skill in the art that the food preparation occurs prior to the step of manipulating the arm for cleaning. 

Claim 16: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 15 above.  As discussed in claim 15 above, the step of moving is performed subsequent to the step of preparing the food.  Furthermore, as discussed in claim 14 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the arm to be in an extended fold-less (i.e. straightening) configuration in order to make sure all of the 

Claim 21: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 14 above.  EP ‘719 illustrates enclosing a robotic arm of varying dimension in a sleeve [Fig. 1], and ‘334 teaches enclosing the robotic arm with a snug fitting cover.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the size of the passageway along the length of the sleeve in order to snugly fit against the varying dimensions of the robotic arm.

Claims 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), and D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334) as applied to claims 16 and 14, respectively, above, and further in view of Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), and Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595).
Claim 17: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 16 above.  The combination of EP ‘719, ‘590, ‘163, and ‘334 teach a snug fit cover, but it does not explicitly 
While ‘921 teaches that the cover can be replaced without cleaning [paragraph 28], ‘595 teaches a cover for a robotic arm where in place of discarding a used cover, the cover can be washed and reused in order to be environmentally friendly by consuming minimum volumes within landfills [paragraphs 9-10 and 26-27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the sleeve of modified EP ‘719 as taught by ‘595 in order to be environmentally friendly by consuming minimum volumes within landfills.


	While ‘921 teaches that the cover can be replaced without cleaning [paragraph 28], ‘595 teaches a cover for a robotic arm where in place of discarding a used cover, the cover can be washed and reused in order to be environmentally friendly by consuming minimum volumes within landfills [paragraphs 9-10 and 26-27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), and D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334) as applied to claim 14 above, and further in view of Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595), and Delao (U.S. Patent 5,592,953, hereinafter ‘953).
Claim 24: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 14 above.  The combination of EP ‘719, ‘590, ‘163, and ‘334 teach a snug fit cover, but it does not explicitly teach that the sleeve has an elasticity less than 100 kPA.  However, ‘921 teaches it is known that flexible polymers can be used for robotic arm covers which allows the robot to move substantially unrestricted [paragraph 22].  Additionally, smooth stretchable surfaces are more easily cleanable and aid in preventing debris from being trapped.  It is pertinent to look at the teachings of ‘921 because ‘921 is reasonably pertinent to a particular problem with which the inventor is concerned, namely protecting a robotic arm from contamination from the process in which it is used. The examiners reliance upon ‘921 teaching of using flexible polymers to allow the robot to move substantially unrestricted is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a robotic arm cover in one area and apply it to a robotic arm cover in another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
While ‘921 teaches that the cover can be replaced without cleaning [paragraph 28], ‘595 teaches a cover for a robotic arm where in place of discarding a used cover, the cover can be washed and reused in order to be environmentally friendly by consuming minimum volumes within landfills [paragraphs 9-10 and 26-27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the sleeve of modified EP ‘719 as taught by ‘595 in order to be environmentally friendly by consuming minimum volumes within landfills.
Modified EP ‘719 does not explicitly teach that the sleeve has an elasticity of less than 100 kPA.  However, ‘953 teaches applying appropriate elasticity for a protective sleeve such that the sleeve is suitably adjusted for different sized and shaped objects [col. 3, lines 41-46].  It is pertinent to look at the teachings of ‘953 because ‘953 is reasonably pertinent to a particular problem with which the inventor is concerned, namely securing a protective cover to an object. The examiners reliance upon ‘953 teaching of applying appropriate elasticity for a protective sleeve such that the sleeve is suitably adjusted for different sized and shaped objects is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a means to secure a protective cover in one area and apply it to another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the elasticity in order to allow for use with various sized robotic arms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), and D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334) as applied to claim 14 above, and further in view of Conlin (U.S. Patent 6,346,150, hereinafter ‘150).
Claims 25 and 26: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 14 above.  The combination of EP ‘719, ‘590, ‘163, and ‘334 do not explicitly teach that the sleeve comprises a formfitting outer skin that this thin and stretchable.  However, ‘150 teaches a protective cover for a robotic arm comprising an inner shape retaining cover member and a flexible outer cover member [reads on “thin and stretchable”] that can readily conform to the shape of the underlying cover member and robot to shield a movable joint from contamination [col. 3, lines 50-51; col. 4, lines 27-31 and 36-52].  It is pertinent to look at the teachings of ‘150 because ‘150 is reasonably pertinent to a particular problem with which the inventor is concerned, namely protecting a robotic arm from contamination.  The examiners reliance upon ‘150’s teaching of using a sleeve with a formfitting outer skin that is thin and stretchable to protect the robot from contamination is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a robotic arm cover in one area and apply it to a robotic arm cover in another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EP ‘719 to have a snug fitting sleeve made of an inner shape retaining cover member and a flexible outer cover member as .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), and D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334)  as applied to claim 14 above, and further in view of Haskin et al. (U.S. PGPub 2008/0299163, hereinafter ‘163).
Claim 27: EP ‘719, ‘590, ‘163, and ‘334 teach the limitations of claim 14 above.  Modified EP ‘719 does not explicitly teach that the sleeve is impregnated with a biocidal agent.  However, ‘163 teaches it is known that food settings are ripe for contamination sources [paragraph 8] and that impregnating covers with an anti-microbial silver compound [reads on “biocidal agent”] [paragraph 30] helps prevent cross-contamination [paragraph 25].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impregnate the sleeve of modified EP ‘719 with an anti-microbial silver compound as taught by ‘163 in order to prevent cross-contamination in food settings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NICOLE BLAN/Primary Examiner, Art Unit 1796